Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: parser module configured to convert…; parameter replica module configured to maintain…; compressor module configured to extract…; communication module 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Linna Chen (reg. no. 52,726) on October 6, 2021.
Claims 1-20 have been amended as follows:

a parser module configured to convert a loss function in the distributed program into an expression graph and then one or more multiplication trees;
a parameter replica module in communication with the parser module, the parameter replica module configured to maintain the model parameter matrix of the ML program;
a compressor module in communication with the parameter replica module, the compressor module configured to extract sufficient factors from the expression graph for updating the model parameter matrix; and 
a communication module in communication with the compressor module, the communication module configured to send the sufficient factors for updating model matrix to other machines in the distributed system.
2. (Currently Amended) The computer of claim 1, further comprising a decompressor module configured to reconstruct a gradient update to the model parameter matrix.
3. (Currently Amended) The computer of claim 2, wherein reconstructing a gradient update to the model parameter matrix comprising substituting sufficient factors into local multiplication trees.
4. (Original) The computer of claim 1, wherein the communication module is further configured to receive sufficient factors from one or more other computers in the distributed system.
5. (Currently Amended) The computer of claim 1, further comprising a checkpoint module configured to store the model parameter matrix and state of the ML program to a disk storage.

7. (Original) The computer of claim 1, wherein the code execution module is further configured to a heterogeneous computing environment with a mix of at least one central processing unit (CPU) and one Graphics Processing Units (GPU).
8. (Original) The computer of claim 1, wherein the communication module is configured to send the sufficient factors for updating model matrix to each of the other computers in the distributed system when the system is operating in a first mode.
9. (Currently Amended) The computer of claim 1, wherein the communication module is configured to filter out the sufficient factors and only transmit selective ones to the other computers in the system when the system is operating in a second mode.
10. (Currently Amended) The computer of claim 1, wherein the communication module is configured to broadcast the sufficient factors to a randomly chosen subset of the other computers when the system is operating in a third mode.
11. (Currently Amended) The computer of claim 1, wherein the communication module is configured to broadcast the sufficient factors before all incoming sufficient factors are received when the system is operating in a fourth mode.
12. (Original) A method of running a ML program on a first computer of a distributed system, the ML program represented as an expression of a target loss function with a model parameter matrix, the method comprising:
converting the loss function into expression graph;

transmitting the first sufficient factors to a second computer of the distributed system;
receiving second sufficient factors from the second computer;
substituting the second sufficient factors into the expression graph; and
re-computing the expression graph to update the model parameter matrix.
13. (Currently Amended) The method of claim 12, further comprising storing the model parameter matrix in a storage.
14. (Original) The method of claim 12, further comprising determining if the first computer is restarting due to a failure.
15. (Currently Amended) The method of claim 14, further comprising: if it is determined that the first computer is restarting due to a failure, restoring a status of the ML program and the model parameter matrix.
16. (Original) The method of claim 12, further comprising applying the updated model parameter matrix to parameter replica.
17. (Original) The method of claim 12, further comprising saving the updated model parameter matrix to disk checkpoint.
18. (Currently Amended) A distributed P2P system comprising a plurality of computers, each computer comprising:
a distributed program into an expression graph and then one or more multiplication trees;
a parameter replica module in communication with the parser module, the parameter replica module configured to maintain [[the]] model parameter matrix of [[the]] a ML program;
a compressor module in communication with the parameter replica module, the compressor module configured to extract sufficient factors from the expression graph for updating the model parameter matrix;
a decompressor module configured to reconstruct a gradient update to the model parameter matrix; and
a communication module in communication with the compressor module, the communication module configured to send the sufficient factors for updating model matrix to other machines in [[the]] a distributed system.
19. (Currently Amended) The distributed P2P system of claim 18, wherein each computer further comprises a checkpoint module configured to store the model parameter matrix and state of the ML program to a disk storage.
20. (Original) The distributed P2P system of claim 18, wherein each computer further comprises a code execution module configured to compute the target loss function and gradient expression graphs

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s invention in a distributed system comprising: converting a loss function in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454